Citation Nr: 1141960	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  05-20 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for herpes genitalis.

2.  Entitlement to service connection for ulcerative colitis, status post total proctocolectomy, including as secondary to service-connected herpes genitalis.

3.  Entitlement to service connection for diabetes mellitus, including as secondary to service-connected herpes genitalis and/or ulcerative colitis.

4.  Entitlement to service connection for arthritis, including as secondary to service-connected herpes genitalis and/or ulcerative colitis.

5.  Entitlement to service connection for Cushing's syndrome, including as secondary to service-connected herpes genitalis and/or ulcerative colitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to October 1986, for which he received an Honorable discharge.  He subsequently had active service from November 1987 to November 1989, for which he received a discharge "Under Other Than Honorable Conditions."  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Original jurisdiction in this case now resides with the RO in Montgomery, Alabama.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the Montgomery RO in August 2008.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In December 2008, the Board denied the Veteran's increased rating claim for herpes, as well as his service-connection claims for ulcerative colitis, diabetes mellitus, arthritis, and Cushing's syndrome.  The Veteran appealed the Board's December 2008 decision to the United States Court of Appeals for Veterans Claims (the Court), which in January 2011, issued a Memorandum Decision vacating the Board's decision.  The Veteran's claims folder has been returned to the Board for additional appellate review and for action in compliance with the January 2011 Memorandum Decision.   
Referred issue

In its December 2008 decision, the Board referred the issue of entitlement to a total disability rating based on individual unemployability (TDIU) to the RO for initial adjudication.  See the Board's December 2008 decision, page 2.  To date, it does not appear that the RO has taken any action in this matter.  As such, the Board must refer the Veteran's TDIU claim to the RO a second time for initial development and adjudication.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issues on appeal must be remanded for further evidentiary development.

Herpes genitalis

The Veteran is currently in receipt of a noncompensable disability rating for his service-connected herpes genitalis under 38 C.F.R. § 4118, Diagnostic Code 7806.  The Veteran claims entitlement to a compensable rating.  

In the above-referenced January 2011 Memorandum Decision, the Court determined that the Board did not provide adequate reasons and bases to support its December 2008 denial of the Veteran's herpes claim.  In particular, the Court highlighted the findings of both an August 2004 and an October 2007 VA examiner, who each identified skin lesions on the Veteran's body of unknown origin, that were neither linked to, or considered separate from the Veteran's herpes genitalis.  See the January 2011 Memorandum Decision, page 12.  Whether any additional skin lesions on the Veteran's body are extensions of his service-connected herpes genitalis, or instead constitute wholly separate disease entities, is a medical question that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  Thus, the Veteran's increased rating claim for herpes genitalis must be remanded so that an updated skin examination can be scheduled.     See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4)  (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Ulcerative colitis

In essence, the Veteran asserts that his ulcerative colitis, status post total proctocolectomy, was either caused or aggravated by his herpes medication-specifically the drug acyclovir.  Although the evidence of record includes medical reports that do in fact address whether the Veteran's herpes medication proximately caused the Veteran's colitis, the Court pointed out in its January 2011 Memorandum Decision that "[n]one of the medical opinions of record discuss whether [the Veteran's] service-connected genital herpes, or his acyclovir use to treat this condition, aggravated his ulcerative colitis."  See the January 2011 Memorandum Decision, page 8.  Indeed, additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is in fact compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As above, because the question of aggravation is a medical question that cannot be answered by the Board, a remand is necessary so that an updated VA examination and opinion regarding aggravation can be obtained.

In line with the above, the Board notes that the Court specifically highlighted the "utter paucity of evidence on aggravation or the normal progression of ulcerative colitis" in this case, and then chastised the Board for making a finding that no competent medical evidence existed of record demonstrating aggravation of colitis beyond its natural progression, without first obtaining a medical opinion.  See the January 2011 Memorandum Decision, page 4.  In the same decision however, the Court also asserted that the Board used "intellectually dishonest" logic in denying a compensable rating for herpes when it failed to recognize that "[t]he record clearly indicates that [the Veteran] stopped using acyclovir to treat his genital herpes, not because the condition improved, but because the medication aggravated his ulcerative colitis."  [Emphasis added by the Board].  See the January 2011 Memorandum Decision, pages 4 and 12.  Regrettably, the Court did not cite to any specific medical report of record indicating that such clear aggravation occurred.

In any event, despite the Court's apparent contradictory observations of both a paucity of evidence addressing aggravation, as well as clear evidence of aggravation, it is obvious that the Court wishes that the Board further develop the Veteran's colitis claim by obtaining a medical examination addressing aggravation.  Indeed, the Court specifically instructed the Board to do so on page 9 of the Memorandum Decision.  Additionally, the very fact that the Court remanded the Veteran's colitis claim back to the Board for development and readjudication instead of reversing the Board's denial and granting the service-connection award outright, demonstrates that the Court has not bound the Board into making any finding at this time that the Veteran's herpes medication aggravated his colitis beyond its natural progression.

Diabetes mellitus, arthritis, and Cushing's syndrome

In light of the fact that the Veteran has claimed his diabetes, arthritis and Cushing's syndrome are each in part caused or aggravated by his ulcerative colitis, the Court has indicated that his respective service-connection claims for each of these disabilities are inextricably intertwined with the Veteran's service-connection claim for colitis, which the Board is remanding herein.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated].  Any Board action on these claims, at this juncture, would be premature.  Hence, adjudication of these claims must be deferred pending full development and adjudication of the Veteran's service-connection claim for ulcerative colitis as secondary to service-connected genital herpes.
To the extent the Veteran also asserts that his diabetes, arthritis and Cushing's syndrome were caused or aggravated by his service-connected herpes directly, the Board notes that there is no medical evidence of record linking any of these disabilities to his herpes, or ruling out any such connection.  The Court has instructed that examinations be scheduled to obtain etiological opinions from VA in this regard.  See the January 2011 Memorandum Decision, page 10.

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  The VBA should send the Veteran a letter asking him to identify any additional, relevant private or VA treatment records that he wants VA to help him obtain, to include any records specific to his claims currently on appeal.  Thereafter, VBA should take appropriate steps to secure any medical treatment records so identified that are not already of record, to include all relevant updated VA treatment reports.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2011). 

2.    The RO should then schedule the Veteran for a VA examination to determine the current severity of his service-connected herpes genitalis.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  


The examiner should report all pertinent symptomatology and findings associated with the Veteran's service-connected herpes.  Additionally, the examiner should note all areas of the Veteran's skin, to include up and down his right leg, where his herpes condition currently exists, if at all.  If other skin conditions are observed anywhere on the Veteran's body, the examiner should, to the extent possible, determine whether such conditions are manifestations of the Veteran's herpes, or are separate skin disabilities that are part and parcel of his herpes.  

In light of the above, the examiner should then indicate the percentage of the Veteran's entire body affected by his service-connected herpes; the percentage of the Veteran's exposed areas affected by his herpes; and whether the Veteran has required treatment for herpes with systemic therapy such as corticosteroids or other immunosuppressive during the past 12 months.  If such treatment has been required, please specify whether the Veteran underwent such treatment for less than six weeks, for six weeks or more, or on a near constant basis during the past 12 months.

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.  If the examiner is unable to supply the requested opinions, he or she should provide an explanation for why such opinion could not be rendered.  

3.  VBA should then schedule the Veteran for a VA examination to determine the nature and etiology of his ulcerative colitis.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  After review of the claims folder, and upon examination of the Veteran, the examiner should provide opinions with supporting rationale as to the following questions:

a.)  Is it as likely as not (50 percent or more probability) that the Veteran's ulcerative colitis was caused by his service-connected genital herpes and/or his herpes medication?

b.)  Is it as likely as not that the Veteran's ulcerative colitis was aggravated beyond its natural progression by his service-connected genital herpes and/or his herpes medication?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate baseline severity of disorder before the onset of the aggravation.  
If it is determined that the Veteran's colitis was caused or aggravated by another disease or disability, this should be made clear.  The examiner should cite to the specific evidence in the record used to support his or her etiological opinions.  A report should be prepared and associated with the Veteran's VA claims folder.  

4.  VBA should also schedule the Veteran for VA examinations to determine the nature and etiology of his claimed arthritis and his Cushing's syndrome.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by each examiner.  After review of the claims folder, and upon examination of the Veteran, the examiner or examiners should provide opinions with supporting rationale as to the following questions:

a.)  Is it as likely as not (50 percent or more probability) that the Veteran has arthritis that was caused or aggravated beyond its natural progression by his service-connected genital herpes?

b.)  Is it as likely as not that the Veteran has arthritis that was caused or aggravated beyond its natural progression by his ulcerative colitis and/or his colitis medication?

c.)  Is it as likely as not that the Veteran's Cushing's syndrome was caused or aggravated beyond its natural progression by his service-connected genital herpes?

d.)  Is it as likely as not that the Veteran's Cushing's syndrome was caused or aggravated beyond its natural progression by his ulcerative colitis and/or his colitis medication?

The examiner or examiners are informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinicians should indicate, to the extent that is possible, the approximate baseline severity of disorder before the onset of the aggravation.  

If it is determined that the Veteran's arthritis and/or Cushing's syndrome were caused or aggravated by another disease or disability, this should be made clear.  Each examiner should cite to the specific evidence in the record used to support his or her etiological opinions.  A report should be prepared and associated with the Veteran's VA claims folder.  

5.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's claims on appeal.  If the claims are denied, in whole or in part, the VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


